DETAILED ACTION
Allowable Subject Matter
Claims 1-5, 7 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art is silent with respect to “wherein the contact portion of the elastic member tapers off from the base portion side toward the protruding end portion side and has a triangular cross section” in Claim 1 and “a rigid body at least partially disposed in the elastic member such that the rigid body presses the contact portion of the elastic member against the second fitted portion of the cover and the second fitted portion presses against the outer circumferential surface of the wall portion” in Claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20090149709          US20080275303          US20040267093          US20040193014          US20170196435          US20180317748          US20190133419          US20180049625          US20160192823          US20120209067          US20080207998          US20020050181          US20160231556          US20160227986          US8578808          US9743827          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        January 26, 2022